DAVIDSON, Judge.
Upon his plea of guilty to the felony offense of drunken driving, appellant’s punishment was assessed at five years’ confinement in the penitentiary.
Notwithstanding the fact that the trial court suspended the execution of sentence and placed appellant upon probation, notice of appeal to this court was given by the appellant.
The right of a probationer to appeal to the court of criminal appeals for a review of the trial and conviction is expressly authorized by Art. 781b, C. C. P., Sec. 5 (Vernon’s).
The record before us is without bills of exception or a statement of facts.
The indictment charges the offense for which appellant was convicted.
No reversible error appearing, the judgment of conviction is affirmed.